Case 1:19-cr-00387-TJK Document 1 Filed 11/21/19 Page 1 of 11

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term
Grand Jury Sworn in on May 7, 2019

UNITED STATES OF AMERICA : CRIMINAL NO.
V.

VIOLATIONS:

YISHAN LIN, | : 18 U.S.C. § 371 (Conspiracy)

YIXIN REN, : 18 U.S.C. § 1543 (Forgery or False Use of

: Passport)

Defendants.
18 U.S.C. § 1028A (Aggravated Identity
Theft)
FORFEITURE:

18 U.S.C. § 981(a)(1)(c)
28 U.S.C. § 2461(c)
(Criminal Forfeiture)
INDICTMENT
The Grand Jury charges that:
COUNT ONE
A. INTRODUCTORY ALLEGATIONS
At all times material to this Indictment:
1. The United States Department of State (DOS) required individuals from most
foreign countries to obtain a visa to enter the United States. A foreign citizen who wished to enter
and remain in the United States on a temporary basis to pursue a course of study at a college,

university, or other academic institution was required first to obtain an F-1 non-immigrant visa,

also known as a student visa (“F-1 visa”).

 
Case 1:19-cr-00387-TJK Document1 Filed 11/21/19 Page 2 of 11

2. To obtain an F-1 visa, a foreign citizen was required, as an initial step, to apply to
study at a school within the United States that had been certified to enroll and train foreign students
by the Student and Exchange Visitor Program (“SEVP”). In the United States, many SEVP-
certified schools required foreign citizens whose first language was not English to certify

proficiency in English by achieving a particular score on certain tests, including the Test of English
as a Foreign Language (“TOEFL”), the Pearson Test of English (“PTE”), and the International
English Language Testing System (“IELTS”). If the student is accepted to a school, the student
is issued a Form I-20 by the designated school official. The Form I-20 is a multi-purpose
document issued by a SEVP-certified school certifying that a student has been legitimately
admitted to a full-time study program. The student then uses the I-20 form to apply for a student
visa from DOS. |

3. All TOEFL, PTE, and IELTS test takers were required to present identification to
TOEFL, PTE, and IELTS test administrators prior to sitting for those examinations. For IELTS,
the document was required to be a valid passport. For TOEFL and PTE, the document was
required to be an original, non-expired, government-issued identification document recognized by
the country of which the individual was a citizen or resident. It needed to include the individual’s
full name, matching the name given at the time of registration, a recent photograph, and the
individual’s signature. Test takers of the TOEFL or PTE outside their country of citizenship were
required to present a valid passport. PTE additionally instructed applicants to provide valid
passports if taking the test within mainland China.

4. The Educational Testing Service (“ETS”) was a nonprofit company that developed,

administered, and scored various college admissions tests worldwide, including the TOEFL.

 
Case 1:19-cr-00387-TJK Document 1 Filed 11/21/19 Page 3 of 11

5. NCS Pearson Inc. (“Pearson”) was a multinational educational corporation that
administered and scored the PTE.

6. ELS Educational Services, Inc. (“ELS”) was a company that administered and
scored the IELTS.

B. OBJECT OF THE CONSPIRACY

7. Beginning by at least April 12, 2014, and continuing until on or about December 8,
2017, in the District of Columbia and elsewhere, defendants Yishan LIN and Yixin REN, together
with others known and unknown to the Grand Jury, (a) conspired and agreed with each other to
knowingly and intentionally use false, forged, and counterfeited passports, in violation of Title 18,
United States Code, Section 1543; (b) conspired and agreed with each other to knowingly and
intentionally commit aggravated identity theft, in violation of Title 18, United States Code, Section
1028A, and (c) conspired and agreed with each other to defraud the United States Government by
interfering with and obstructing a lawful government function, that is, the enforcement of laws and
regulations prohibiting the use of false documents to obtain an F-1 visa from the Department of
State, by deceit, craft, trickery, and dishonest means, in violation of Title 18, United States Code,
Section 371.

C. MANNER AND MEANS OF THE CONSPIRACY
8. The object of the conspiracy was to be accomplished, in substance, as follows:
a. Defendant REN and others known and unknown to the Grand Jury paid to
register foreign citizens to take the exams.
b. Defendants REN and LIN would travel, frequently internationally, to test taking

sites to take the exams on behalf of foreign citizens. REN and LIN would also

 
Case 1:19-cr-00387-TJK Document 1 Filed 11/21/19 Page 4 of 11

pay to register foreign citizens to take the exams where REN, LIN, and others
unknown to the Grand Jury would subsequently take the exams in place of those
foreign citizens.

c. Defendants LIN and REN impersonated foreign citizens by using false, forged,
and counterfeited People’s Republic of China passports to take the exams.

9. The conduct alleged in this Indictment occurred within the District of Columbia and
elsewhere and was also begun or committed outside the United States and out of the jurisdiction
of any particular State or district is therefore within the venue of the United States District Court
for the District of Columbia pursuant to Title 18, United States Code, Sections 3237(a) and 3238.

D. OVERT ACTS

10. In furtherance of the conspiracy and to accomplish its object, on or about the
following dates, defendant LIN and REN, and others both known and unknown to the Grand Jury,
committed or caused to be committed, in the District of Columbia and elsewhere, at least one of
the following overt acts, among others, including: (1) registering and paying for exams using false
identities; (2) the taking of exams using false identities, including falsely using a passport or
instrument purporting to be a passport with intent that it be used as such; and (3) traveling and/or
paying money to travel to exam locations. The following chart reflects information known to the
grand jury concerning the date of the test, the test location, the test taker, the individual paying for
the test and the date of payment, whether a passport or other identification was used, the purported

beneficiary, and whether funds were used to pay for travel:

 
Case 1:19-cr-00387-TJK Document1 Filed 11/21/19 Page 5 of 11

 

      

 

 

 

 

 

 

 

 

 

 

 

 

aes Test Date Test Location Known test Use of yaoi lad Other Overt Acts
rel comet OO Passport or TES Including
or REN Identification Payment & Travel
| April 14,2012 | Bangkok, _| Passport
__| Thailand
July 12, 2015 Bangkok, Passport LIN paid for the
Thailand test on July 8,
2015.
August 30, 2015 | Bangkok, Passport REN paid for the
_ | Thailand : test on August
18, 2015.
4 August 30, 2015 | Bangkok, Passport GL e REN paid for the
Thailand test on August
24, 2015.
5 September 5, _| Bangkok, _| Passport ay e REN paid for the
2015 Thailand ' test on August
. 24, 2015.
6 October 31, Puerto LIN Passport XX e REN paid for the
2015 Aventuras, test on October
Mexico 16, 2015.

e REN paida
change fee for the
test on October
20, 2015.

e LIN and REN
traveled from the
United States to
Cancun, Mexico
on October 30,
2015.

7 | November 13, Cuernavaca, | REN | Passport _ BL |e REN purchased a
2015 Mexico _ _. a. flight for REN on
. - _ November 2, |
2015. |

e_ REN traveled

from the United

__ States to Mexico

| City, Mexico on

 

 

 
Case 1:19-cr-00387-TJK Document 1 Filed 11/21/19 Page 6 of 11

_ November 12,
2015.

 

 

   

 

 

November 14,
2015

November 14,
2015 |

Mexico

LIN

Passport

 

Mexico

 

 

Passport

e REN paid for the
test on November
3, 2015.

e REN purchased a
flight for LIN on
November 2,
2015.

e LIN traveled
from the United
States to Mexico
City, Mexico on
November 13,
2015.

 

 

 

Io

 

 

e REN purchased a

flight for REN on.
-November2, __
2015.

e_ REN traveled
from the United
States to. Mexico

City, Mexico on
November 12, _
= 2015. :

 

 

 

 

10

 

December 19,
2015

 

11

March 19, 2016

Puerto

Mexico

 

    

Bangkok,

Thailand

Aventuras,

 

 

Identification
card

Passport

 

° REN traveled

from the United
States to Mexico

on December 18,
2015.

 

 

e_ LIN traveled
_from the United
_ States to China
on March 13,
2016.

 

 

12

13

May 7, 2016

NYC, NY

Passport

 

 

May 7,2016 |

NYC, NY

| LIN

Passport

WC

 

 

 

14

 

May 28, 2016

Chiang Mai
Muang,
Thailand

 

 

LIN

 

| Passport

LF

 

 

e REN purchased
flights for LIN to

 

 

 
Case 1:19-cr-00387-TJK Document 1 Filed 11/21/19 Page 7 of 11

 

travel to China on
April 18, 2016.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   
  

  

 

 

 

 

 

 

 

 

 

 

 

 

LIN traveled
from the United
States to China
on May 21, 2016.
15 _| June 18, 2016 Chengdu, . LIN Identification | RX
China | Card
16 June 25, 2016 Jiangsu, LIN Identification | LB
China card
17 | August 6,2016 | Taipei, LIN Passport YC
_ Taiwan -
18 September 3, Taipei, LIN Passport YD
2016 Taiwan
19 | September 10, Taiquan, LIN Identification | ZJ
2016 China card.
20 September 24, Taipei, LIN Passport YD
2016 Taiwan
Da | September 25, | Taipei, _ “LIN Passport 3
| | 2016 Taiwan
22 October 15, Taipei, LIN Passport JG
2016 Taiwan
23 October 16, _| Taipei, LIN... Passport SL
L_| 2016 Taiwan LL
24 October 22, Shanghai, LIN Identification | YH
2016 China card
25 | October28, —_| Taipei, | LIN Identification | QL
2016 | Taiwan card _
26 October 29, Hualien, LIN Passport YJ
2016 Tatwan
27 November 12, | Chiang Mai | LIN Passport YZ
| 2016 Muang, |
Thailand  ..
28 December 9, New York, LIN Identification | JM REN paid for the
2016 New York card test on December
6, 2016.
__| December 17, Westbury, | LIN Passport | TS” REN paid for the
(2016 | New York . |. test on December
LL 14,2016
30 December 20, Beijing, YL REN paid for the
2016 China test on December

7, 2016

 

 

 

 
Case 1:19-cr-00387-TJK Document1 Filed 11/21/19 Page 8 of 11

  
  

   
  
 

     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

31 (| January 7,2017 | Milton, Passport
Massachusett
. 5
32 February 3, Elmhurst, LIN Passport XC
2017 New York
33 | February 18, Charlotte, | REN _ | Passport JZ |e REN purchased a
2017 (North | ____ flight segment for
Carolina . _ REN to.
Charlotte, North
Carolina on
__ February 17,
— 2017
e_ REN paid for the
test on February
(17, 2017
34 | February 26, Beijing, © | LIN Identification | YB e LIN traveled.
2017 China card from the United
States to China
on February 13,
2017
35 _| March 4,2017 | Taipei, | LIN Passport | WE
Taiwan : oe
36 =| April 29,2017 | Norwalk, REN Passport RY e REN paid for the
Connecticut test on April 11,
2017
37 | June 25,2017 | Bangkok, LIN Passport Www e LINtraveled _
‘Thailand - . | from the United _
States to China
on May 8, 2017
38 July 8, 2017 Taipei, LIN Passport JY
Taiwan
39 | August 5,2017 | New York, | REN Passport RW.
New York |
40 | August 11,2017 | Mt. Laurel, REN Passport XZ
New Jersey
41 _ | August 19,2017 | Philadelphia | REN Passport _ YC. -e_ REN paid for the
tL | Pennsylvania qo test on August.
: 14,2017

 

 

 

 

 

 

 

 
Case 1:19-cr-00387-TJK Document1 Filed 11/21/19 Page 9 of 11

 

 

 

     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

42 September 16, New York, REN Passport XH REN paid for the
2017 New York test on September
14, 2017
43 September 22, Philadelphia | REN Passport | WW2. REN paid for the
2017 Pennsylvania — test on August
_ 17, 2017
44 September 23, New York, REN Passport YC REN paid for the
2017 New York test on September
19, 2017
45 | October 28, Glastonbury, | REN Passport | PX REN purchased
2017 | CT rail travel for
REN on October
26, 2017
REN traveled
_ from Hartford,
CT to New
Haven, CT on
_ October 28, 2017
46 November 3, Los Angeles, | LIN Passport YM LIN traveled
2017 California from Hong Kong
to Los Angeles,
CA on November
2, 2017
47 |November3, | Lyndhurst, | REN Identification ] TZ
| 2017 | New Jersey Card
48 November 18, Trenton, New | REN Identification | JC -
2017 Jersey card
49 |December8, | Alexandria, | REN — Passport | HW.
| 2017 Virginia _
50 December 8, District of LIN Passport FA
2017 Columbia

 

(Conspiracy to Use False, Forged, and Counterfeited Passports in violation of Title 18, United
States Code, Section 371; and Title 18, United States Code, Section 1543; and Conspiracy to
Commit Aggravated Identity Theft in violation of Title 18, United States Code, Section 371;
and Title 18, United States Code, Section 1028A; and Conspiracy to Defraud the Government
in violation of Title 18, United States Code, Section 371)

 

 
Case 1:19-cr-00387-TJK Document1 Filed 11/21/19 Page 10 of 11

COUNT TWO

On or about December 8, 2017, defendant LIN willfully and knowingly used a false,
forged, and counterfeited passport and instrument purporting to be a passport, namely, a
counterfeit instrument purporting to be a People’s Republic of China Passport, bearing the passport
number E65503325, and bearing defendant LIN’s photograph.
(Use of a False, Forged, and Counterfeit Passport, in violation of Title 18, United States
Code, Section 1543)

COUNT THREE

On or about December 8, 2017, defendant LIN did knowingly transfer, possess and use,
without lawful authority, a means of identification of another person, that is, F.O., during and in
relation to violations of Title 18, United States Code, Section 1543 (Use of a False Passport).

(Aggravated Identity Theft, in violation of Title 18, United States Code, Section 1028A)

FORFEITURE ALLEGATION
1. Upon conviction of any of the violations alleged in Count One and Count Two of
‘this Indictment, the defendants shall forfeit to the United States any property, real or personal,
which constitutes or is derived from proceeds traceable to these violations, pursuant to Title 18,
United States Code, Section 981(a)(1)(C) and Title 28, United States Code, Section 2461(c).
2. If any of the property described above as being subject to forfeiture, as a result of
any act or omission of the defendants,
a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third party;
c. has been placed beyond the jurisdiction of the Court;

10

 
Case 1:19-cr-00387-TJK Document1 Filed 11/21/19 Page 11 of 11

d. has been substantially diminished in value; or

e, has been commingled with other property that cannot be subdivided without

difficulty;
the defendants shall forfeit to the United States any other property of the defendants, up to the
value of the property described above, pursuant to Title 21, United States Code, Section 853(p).

(Criminal Forfeiture, pursuant to Title 18, United States Code, Section 981(a)(1)(c); and Title
28, United States Code, Section 2461(c))

A TRUE BILL

FOREPERSON

ic K. Pas. Jan]

Attgrney of the United States in
and for the District of Columbia

1]

 
